On petition for rehearing we have re-examined the record in this case and are still of the opinion that the *Page 269 
final decree of the chancellor should not be disturbed. It is not necessary to determine the right of the successor chancellor to enter an order which appears inconsistent with the one entered by the chancellor who originally exercised jurisdiction, because it is patent from the record that the latter had never entered an order disposing of the cause on its merits.
The petition for rehearing is denied.
BROWN, C. J., TERRELL and ADAMS, JJ., concur.